Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 1 of 18

Court of Common Pleas of Beaver County

 

Civil Division

For Prothonotary Use Only (Docket Number)

 

 

 

 

 

Civil Cover Sheet \WNY ye Q0 Q) 6
PLAINTIFF’S NAME DEFENDANT’S NAME
Michael Peters and Nichole Peters Ferguson Fire & Fabrication, Inc., et al
PLAINTIFF’S ADDRESS DEFENDANT’S ADDRESS

186 Haagen Lane, Beech Creek, PA 16822

140 Commerce Drive, Freedom, PA 15042

 

DEFENDANT’S NAME
Ferguson Enterprises

 

DEFENDANT’S ADDRESS
140 Commerce Drive, Freedom, PA 15042

 

 

 

 

 

 

 

 

 

 

 

TOTAL NO. OF PLAINTIFF | TOTAL NO. OF COMMENCEMENT OF ACTION
DEFENDANTS [y]Complaint [_]Notice of Appeal
2 00 2 00 | Writ of Summons L_Jiransfer from Other Jurisdictions
AMOUNT IN CASE TYPE
CONTROVERSY
(J Motor Vehicle [Mortgage Foreclosure []Partition
[_]$25,000 or less [-] Medical Malpractice [_] Ejectment Declaratorysilement
: [_] Other Professional Liability [_]Statutory Appeals evin = “
[y]Over $25,000 [Product Liability [J] Quiet Title aos Sk
ARBITRATION CASE [vy] Other: Negligence [apa sic Reltions.2
Oo PDivorcer =
Cyes 2: a JEustody “
43 c Sp
No x 33 ¥ ks oT =
ee) at - ee rem
= Ps
RS
TO THE PROTHONOTARY:

 

NAME OF PLAINTIFF’S/PETITIONER/APPELLANT’S ATTORNEY

(OR PRO SE LITIGANT):

Thomas D. Berret, Esq.

ADDRESS (SEE INSTRUCTIONS)

1326 Freeport Road, Suite 100
Pittsburgh, PA 15238

 

 

 

 

 

 

 

 

 

 

 

PHONE NUMBER FAX NUMBER EMAIL ADDRESS

(412) 963-1794 (412) 963-6027 tberret@waldmaninc.com
SIGNATURE SUPREME COURT DATE

/s/ Thomas D. Berret, Esq. ee Raa 5/7/2020

A

 
Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 2 of 18

IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

MICHAEL PETERS and NICHOLE
PETERS, Husband & Wife,

Plaintiffs,
vs.
FERGUSON FIRE & FABRICATION,
INC.; and FERGUSON ENTERPRISES,
LLC,

Defendants.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

CIVIL DIVISION

Nox IQYYR-A9do

COMPLAINT IN CIVIL ACTION

Filed on Behalf of: Plaintiffs
Counsel of Record for this Party:

THOMAS D. BERRET, ESQUIRE
PA ID No.: 76733

Hal K. Waldman & Assoc.

Fox Chapel Professional Building
1326 Freeport Road, Suite 200
Pittsburgh, PA 15238 _

Phone: (412) 963-1794

Fax: (412) 963-6027

"rh
2 be S

Poy

rh EE

SSOY TAVHOWY

t
t

Vd ‘ALNNOO YSAVS
ASMLONOHLONd

PETIA AT LER ATS
pba g ka S. % pia
“yo wah Ld el
Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 3 of 18

IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

MICHAEL PETERS and NICHOLE ) CIVIL DIVISION ae
PETERS, Husband & Wife, ) fon Fe
| Boo
Plaintiffs, ) No.: Dae Te
aor TA
) OZ, =m
Cc oO oy we + it
FERGUSON FIRE & FABRICATION, _) > pe
INC.; and FERGUSON-ENTERPRISES,.  )
LLC, )
)
Defendants. )
NOTICE TO DEFEND

 

You have been sued in Court. If you wish to defend against the claims set forth in the following
pages, you must take action within twenty (20) days after this complaint and notice are served,
by entering a written appearance personally or by attorney and filing in writing with the court
your defenses or objections to the claims set forth against you. You are warned that if you fail to
do so the case may proceed without you and a judgment may be entered against you by the court
without further notice for any money claimed in the complaint or for any other claim or relief
requested by the plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. THIS
OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO
PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL
SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

LAWYER REFERRAL SERVICE OF THE BEAVER
COUNTY BAR ASSOCIATION
788 Turnpike Street
Beaver, PA 15009
Telephone Number: 724-728-4888
http://bcba-pa.org/lawyer-referral-service/

By:  /s/Thomas D. Berret, Esq.
Thomas D. Berret, Esquire
Attorney for Plaintiffs
Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 4 of 18

IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

 

MICHAEL PETERS and NICHOLE ) CIVIL DIVISION
PETERS, Husband & Wife, )
)
Plaintiffs, ) No.:
)
VS. )
) a
FERGUSON FIRE & FABRICATION, ) By _ oS a
INC.; and FERGUSON ENTERPRISES, _ ) =a= pe
LLC ) Bayes os
> : mr im Cee
) 8 OQ ir  e i
esr ™~
Defendants. ) z = Bom
SSG mS
COMPLAINT IN CIVIL ACTION ee
Ps .
Wife,

AND NOW, come the Plaintiffs, Michael Peters and Nichole Peters, Husband and

by and through their Counsel of Record, Thomas D. Berret, Esquire, and the law firm of Hal K.

Waldman & Associates, and file the following Complaint in Civil Action, and in support thereof,

aver as follows:

1.

Plaintiff Michael Peters is an adult individual residing in the Commonwealth of

Pennsylvania.

Plaintiff Nichole Peters is an adult individual residing in the Commonwealth of

Pennsylvania.

At all times relevant to this lawsuit, Plaintiff Michael Peters and Plaintiff Nichole Peters

were (and are) Husband and Wife.

Defendant Ferguson Fire & Fabrication, Inc. (hereafter alternately referred to as
“Ferguson Fire”) is a foreign business corporation with an address of 12500 Jefferson
Avenue, Newport News, VA 23602-4314.

Defendant Ferguson Fire & Fabrication maintains offices in this Commonwealth, and in

Beaver County at 140 Commerce Drive, Building 4, Freedom, Beaver County,
10.

11.

12.

13.

14,

Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 5 of 18

Pennsylvania 15042.

Defendant Ferguson Fire is in the business of, infer alia, distributing, providing and
supplying fire protection products, including but not limited to steel pipes used for
installing sprinkler systems in structures or buildings.

Defendant Ferguson Fire regularly conducts substantial business in the Commonwealth
of Pennsylvania.

Defendant Ferguson Enterprises, LLC (hereafter “Ferguson Enterprises’’) is a foreign’
business corporation with an address of 12500 Jefferson Avenue, Newport News, VA
23602-4314.

It is believed and therefore averred that Defendant Ferguson Enterprises maintains offices
in this Commonwealth, and in Beaver County at 140 Commerce Drive, Building 4,
Freedom, Beaver County, Pennsylvania 15042.

Defendant Ferguson Enterprises is in the business of, inter alia, distributing, providing
and supplying fire protection products, including but not limited to steel pipes used for
installing sprinkler systems in structures or buildings.

Defendant Ferguson Enterprises regularly conducts substantial business in the
Commonwealth of Pennsylvania.

At all times relevant to this incident, Defendant Ferguson Fire was acting through its
operator(s), officer(s), employee(s) and/or agent(s).

At all times relevant to this incident, Defendant Ferguson Enterprises was acting through
its operator(s), officer(s), employee(s) and/or agent(s).

This lawsuit arises out of an incident that occurred on March 26, 2019 which caused

injuries, damages, and losses to the Plaintiffs.
15.

16.

17.

18.

19.

20.

21.

22.

23.

Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 6 of 18

Prior to and on March 26, 2019, Plaintiff Michael Peters was a union sprinkler fitter
employed by VFP Fire Systems.

Prior to and on March 26, 2019, Plaintiff was working as a sprinkler fitter at 904 Woods
Avenue, Lock Haven, PA 17745.

Prior to and on March 26, 2019, Plaintiff’s employer, along with other contractors, was in
the process of building a structure, which would eventually house a First Quality tissue
and/or paper producing machine/plant.

This construction and/or project (hereafter alternately referred to as the “First Quality”
project) required the installation of a fire suppression system that was to include a
sprinkler system placed into the building being constructed.

VFP Fire Systems, Plaintiff's employer, was responsible for the installation of the fire
suppression system in the First Quality project.

Defendant Ferguson Fire and/or Defendant Ferguson Enterprises supplied the pipes to be
used in the fire suppression system.

It is believed and therefore averred that prior to March 26, 2019, Defendant Ferguson
Fire and/or Defendant Ferguson Enterprises entered into a contract or agreement with
either the general contractor of the First Quality project, and/or Plaintiff's employer.

It is believed and therefore averred that the terms of the contract or agreement provided
that either or both Defendants would supply the pipes necessary for the construction and
installation of the fire suppression or sprinkler system at the First Quality project.

As part of the construction and installation of the sprinkler system, Defendant Ferguson
Fire and/or Defendant Ferguson Enterprises supplied lengths of pipe, which were bound

together by metal bands.
24.

25.

26.

27.

28.

29.

30.

31.

32.

Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 7 of 18

On March 26, 2019, the construction and/or installation of the sprinkler system required
Plaintiff, his co-employees, and others on site to lift bundles of pipe from the ground
floor to the second floor of the First Quality building.

The pipe being lifted at the time of the incident was two and a half inch diameter black
iron pipe, schedule 40, that weighed 5.798 pounds per foot.

Prior to and on.March 26, 2019, Defendant Ferguson Fire and/or Defendant Ferguson
bundled the iron pipes used at the First Quality project in its factory and/or plant located
at 140 Commerce Drive, Freedom, Pennsylvania 15042.

Prior to and on March 26, 2019, Defendant Ferguson Fire and/or Defendant Ferguson
bundled the iron pipes in bundles that consisted of the same length of pipe.

The pipe bundle that was involved in this incident was bundled at the Defendants’
factory/plant in Beaver County, and delivered to the First Quality project.

Due to the weight of the pipe bundles, it was necessary to use a crane to lift the pipes
from the ground level to the higher levels at which the pipes would be installed.

In order to place the pipe bundles on the higher floor level, it was necessary to open a
hole or cutout in that floor so that the pipe bundles could be placed through the hole, onto
the higher floor.

In order to ensure that the pipe bundles were accurately guided into the hole or cutout, it
was necessary to attach a “tag-line’”, to one end of the pipe bundle so that the pipe bundle
would not spin.

In order to make sure that the pipe bundle would not spin, an employee of VFP would be
required to hold the end of the tag-line that was not attached to the bundle of pipe, and

guide it as necessary.
33.

34.

35.

36.

37.

38.

39.

40.

Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 8 of 18

In order to lift the pipe bundle from the ground floor to a higher level, it would be
necessary to first attach the pipe bundle to the crane boom via straps or other connecting

devices, and then lift the pipe bundle with the crane to the desired height, while the

. individual holding the tag-line steered or guided the pipe bundle as necessary.

On March 26, 2019 at about 2:45 p.m., Plaintiff Michael Peters was the individual tasked

with operating the tag-line while bundles of pipe were lifted from the ground floor to the

upper level of the building at the First Quality project. °

At that time, a bundle of what was believed to be approximately ten foot in length pipes

was being raised by a crane, from the ground floor to the second floor of the building.

At that time, Plaintiff Michael Peters was on the ground floor, operating one end of the

tag-line, the other end of which was attached to the bundle of pipes.

At that time and location, the bundle of pipes was in the air, approximately fifteen feet

between the ground floor and second floor of the building.

At that same time and location, an approximately two and a half foot length of pipe

slipped, came loose from, or was dislodged from the middle of the bundle of pipes,

falling toward the ground.

The length of pipe that slipped, came loose from, or was dislodged from the bundle of

pipes traveled through the air until it struck Plaintiff Michael Peters in the head, causing

the injuries to be described hereafter.

As the sole, direct, and proximate result of the incident, Plaintiff has suffered the

following injuries, all or some of which may be permanent in nature:

a. injury to the head, including 5.0 laceration to the left side of forehead, tenderness
to the forehead, left frontal soft tissue hematoma, left periorbital soft tissue

emphysema, extraconal hemorrhage;
b. comminuted and depressed fracture in the anterior wall of the left frontal sinus,
41.

42.

43.

AA,

45.

Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 9 of 18

with overlying scalp edema and hematoma;

c. fracture in the superior medial wall/orbital roof of the left orbit;

d. encephalomalacia in the bilateral anterior-inferior frontal lobes;

e. left eye ecchymosis, bruising, and swelling;

f. headaches, dizziness, disturbed sleep, post-traumatic vertigo, balance disorders
and other signs and symptoms of closed head injury;

f. permanent and disfiguring scarring on the forehead;

g. such other injuries as may present at or before the time of trial.

As the sole, direct, and proximate result of this incident, Plaintiff was required to undergo
medical treatment, including the following:

emergency medical transport;

emergency department treatment;

medical helicopter transport;

inpatient hospital stay;

diagnostic testing;

laceration repair to the forehead with thirteen sutures;
numerous visits with physicians and other medical providers;
the use of medication;

physical and/or vestibular therapy.

pa mo ae sp

As the further sole, direct and proximate result of the incident, Plaintiff Michael Peters
has experienced pain, suffering and inconvenience.

As the further sole, direct and proximate result of the incident, Plaintiff Michael Peters
will be required to undergo future medical treatment in an effort to restore himself to
good health.

As the further sole, direct and proximate result of the incident, Plaintiff Michael Peters
has incurred recoverable economic damages including medical expenses and out of
pocket expenses.

As the further sole, direct and proximate result of the incident, Plaintiff Michael Peters’
worker’s compensation insurer and/or health plan has paid medical benefits on his behalf,

and is entitled to subrogation as a matter of law.
46.

47.

48.

Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 10 of 18

As the further sole, direct and proximate result of the incident, Plaintiff Michael Peters
has suffered the loss of his health, vitality, and well-being.

As the further sole, direct and proximate result of the incident, Plaintiff Michael Peters
has suffered or will suffer the loss of income, a loss of earning’s capacity, and diminished
economic horizons.

As the further sole, direct and proximate result of the incident, Plaintiff Nichole Peters
has suffered the loss of the care, comfort, and companionship of her husband, Plaintiff
Michael Peters.

COUNT I - NEGLIGENCE

MICHAEL PETERS and NICHOLE PETERS, Husband and Wife, vs. FERGUSON FIRE

49.

50.

& FABRICATION, INC.
Paragraphs 1 through 48 of this Complaint are hereby incorporated as though set forth
more fully herein.
The injuries, losses and damages suffered by the Plaintiffs as listed previously are the

sole, direct, and proximate result of the following acts or omissions of the Defendant:

a. placing an approximately two foot long pipe in the middle of a bundle of pipes
that were approximately ten feet long, without securing the two foot pipe;
b. placing an approximately two foot long pipe in the middle of a bundle of pipes

that were approximately ten feet long, without ensuring that the bands which
encompassed the bundle of pipes had sufficient retaining force to secure every

pipe in the bundle;

c. failing to ensure that the bands which encompassed the bundle of pipes had
sufficient retaining force to secure every pipe in the bundle;

d. placing several two foot pipes end to end so that it appeared that the pipe which

struck Plaintiff was a part of a longer pipe, secured in the middle, as opposed to
one of several smaller pipes;

e. failing to warn Plaintiff that the bundle of pipes did not contain pipes of the same
length, but instead contained pipes of smaller length contained within the bundle;

f. failing to use an adequate number of retaining straps to ensure that every pipe
within the bundle would be restrained;

g. failing to use an appropriate strapping machine considering the number of pipes

and various lengths of pipe used in the bundle of pipes that caused injury to
Plaintiff;
Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 11 of 18

failing to inspect the bundle of pipes before shipping it, in order to ensure that
every pipe within the bundle was adequately secured and restrained;

failing to inspect the bundle of pipes before shipping it, in order to ensure that
every pipe within the bundle was of equal length and adequately secured and
restrained;

failing to warn Plaintiff that the pipes within the bundle were not properly or
adequately restrained or secured.

WHEREFORE, Plaintiffs demand judgment be entered in their favor and against the

Defendant in an amount in excess of the jurisdictional arbitration limit, plus interest and costs.

51.

52.

COUNT Ul — NEGLIGENCE

MICHAEL PETERS and NICHOLE PETERS, Husband and Wife, vs. FERGUSON

ENTERPRISES, LLC

Paragraphs 1 through 50 of this Complaint are hereby incorporated as though set forth

more fully herein.

The injuries, losses and damages suffered by the Plaintiffs as listed previously are the

sole, direct, and proximate result of the following acts or omissions of the Defendant:

a.

b.

placing an approximately two foot long pipe in the middle of a bundle of pipes
that were approximately ten feet long, without securing the two foot pipe;
placing an approximately two foot long pipe in the middle of a bundle of pipes
that were approximately ten feet long, without ensuring that the bands which
encompassed the bundle of pipes had sufficient retaining force to secure every
pipe in the bundle;

failing to ensure that the bands which encompassed the bundle of pipes had
sufficient retaining force to secure every pipe in the bundle;

placing several two foot pipes end to end so that it appeared that the pipe which
struck Plaintiff was a part of a longer pipe, secured in the middle, as opposed to
one of several smaller pipes;

failing to warn Plaintiff that the bundle of pipes did not contain pipes of the same
length, but instead contained pipes of smaller length contained within the bundle;
failing to use an adequate number of retaining straps to ensure that every pipe
within the bundle would be restrained;

failing to use an appropriate strapping machine considering the number of pipes

‘and various lengths of pipe used in the bundle of pipes that caused injury to

Plaintiff;

failing to inspect the bundle of pipes before shipping it, in order to ensure that
every pipe within the bundle was adequately secured and restrained;

failing to inspect the bundle of pipes before shipping it, in order to ensure that
every pipe within the bundle was of equal length and adequately secured and
Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 12 of 18

restrained;
j. failing to warn Plaintiff that the pipes within the bundle were not properly or
adequately restrained or secured.

WHEREFORE, Plaintiffs demand judgment be entered in their favor and against the

Defendant in an amount in excess of the jurisdictional arbitration limit, plus interest and costs.

Respectfully submitted,

By:  /s/Thomas D. Berret, Esq.
Thomas D. Berret, Esquire
Attorney for Plaintiffs

 
Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 13 of 18

IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

MICHAEL PETERS and NICOLE |

) CIVIL DIVISION
PETERS, Husband & Wife, )
. )
Plaintiffs, ) No.:
).
vs. )
)
FERGUSON FIRE & FABRICATION, )
- INC.; and FERGUSON ENTERPRISES, _ )
LLC, )
)
. Defendants. )
VERIFICATION,

I, MICHAEL PETERS, verify that the averments of fact made in the foregoing
COMPLAINT IN CIVIL ACTION are true and correct based upon information and belief. |
understand that averments of fact in said document are made subject to the penalties of 18 Pa.

C.S. Section 4904 relating to unsworn falsification to authorities.

pate: 3-1-2076 , DfT

MICHAEL PETERS
Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 14 of 18

restrained; .

j- failing to warn Plaintiff that the pipes within the bundle were not properly or
adequately restrained or secured.

WHEREFORE, Plaintiffs demand judgment be entered in their favor and against the

Defendant in an amount in excess of the jurisdictional arbitration limit, plus interest and.costs.

Respectfully submitted,

"By: es
Thomas D. Berret, C Esquire
Attorney for Plaintiff

 
Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 15 of 18 |

IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

‘MICHAEL PETERS and NICOLE -

) CIVIL DIVISION
PETERS, Husband & Wife, )
| J
Plaintiffs, ) No.:
)
vs. )
)
FERGUSON FIRE & FABRICATION, )
INC.; and FERGUSON ENTERPRISES, _)
LLC, ce )
7 )
Defendants. )
VERIFICATION

I, NICOLE PETERS, verify that the averments of fact made in the foregoing
COMPLAINT IN CIVIL ACTION are true and correct based, upon information and belief. I.
understand that averments of fact in said document are made subject to the penalties of 18 Pa.

C.S. Section 4904 relating to unsworn falsification to authorities. —

  
    

  
 

LA LL bit 1 _Y.
NICOLE PETERS >

Date: Yo
Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 16 of 18

CERTIFICATE OF COMPLIANCE

/ Thereby certify that this filing complies with the provisions of the Public Access Policy
of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts
that require filing confidential information and documents differently than non-confidential

information and documents.

. Submitted by: Thomas D: Berret, Esq.. Attorney for

 

Plaintiffs
Signature: . oat
. Name: Thomas D. Berret, Esq.

Attorney No.: 76733
Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 17 of 18

CERTIFICATE OF COMPLIANCE

Thereby certify that this filing complies with the provisions of the Public Access Policy
of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts

that require filing confidential information and documents differently than non-confidential

information and documents.

Submitted by: Thomas D. Berret, Esq., Attorney for
Plaintiffs

Signature: /s/ Thomas D. Berret, Esq.

Name: Thomas D. Berret, Esq.

Attorney No.: 76733

TEYHOWY
1) AVH O22
wo el

and

ery

  

 

Yd ‘MNNOD NRAVAE
MN¥LONOHLOUd

2H HWY
Case 2:20-cv-00785-PLD Document 1-1 Filed 05/29/20 Page 18 of 18

RECEIPT FOR PAYMENT

Beaver County Prothonotary Receipt Date 5/11/2020
MICHAEL ROSSI Receipt Time 12:01:02
Beaver, PA 15009 Receipt No. 493235

MICHAEL PETERS ETAL (vs) FERGUSON FIRE&FABRICATION INC
Case Number 2020-10448

Received of: HAL K WALDMAN & ASSOCIATES
LW

wr rrr cst Transaction Distribution ------------------------

 

Cost/Fee Description Payment _ Amount Payee Name
TAX ON CMPLT .50 BUREAU OF RECEIPTS & CNTR.M.D.
JCP SURCHARGE 40.25 BUREAU OF RECEIPTS & CNTR.M.D.
ACT 164 5.00 ACT 164
SET. DISCON w/o 12.25 TREASURER OF BEAVER COUNTY
COMPLAINT FILED 119.00 TREASURER OF BEAVER COUNTY
$177.00
Check# 26655 $177.00
Total Received......... $177.00
Case Balance Due: $.00
i
¥d ALNNOg
MOY
AeViononioMa
ETRY PIVHOMY
BE 1 uy
